DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 13, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 3 and 4 are canceled.
Drawings
The replacement drawings received on October 13, 2022 are acceptable.
Claim Rejections - 35 USC § 112
The rejection of claims 4, 13, 15, 17, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on June 13, 2022 is withdrawn in view of the Amendment received on October 13, 2022.
The rejection of claims 1-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons set forth in the Office Action mailed on June 13, 2022 is withdrawn in view of the Amendment received on October 13, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation, “ligation comprises activation … by the activator.”
	There is no longer an antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The rejection of claims 1-9 and 19-30 under 35 U.S.C. 103 as being unpatentable over Jou et al. (Human Mutation, 1995, vol. 5, pages 86-93) in view of Abe et al. (Bioconjugate Chem., 2008, vol. 19, pages 327-333), made in the Office Action mailed on June 13, 2022 is withdrawn in view of the Amendment received on October 13, 2022.
The rejection of claims 1, 2, 4, and 10-17 under 35 U.S.C. 103 as being unpatentable over Terbrueggen (US 2008/0124810 A1, published May 29, 2008; IDS ref) in view of Jou et al. (Human Mutation, 1995, vol. 5, pages 86-93), made in the Office Action mailed on June 13, 2022 is withdrawn in view of the Amendment received on October 13, 2022.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Terbrueggen (US 2008/0124810 A1, published May 29, 2008; IDS ref) in view of Jou et al. (Human Mutation, 1995, vol. 5, pages 86-93) as applied to claims 1, 2, 4, and 10-17 above, and further in view of Daher et al. (Clinical Chemistry, 2016, vol. 62, no. 7, pages 947-958), made in the Office Action mailed on June 13, 2022 is withdrawn in view of the Amendment received on October 13, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. (Human Mutation, 1995, vol. 5, pages 86-93) in view of Maruyama et al. (Nucleic Acids Research, 2017, vol. 45, no. 12, pages 7042-7048) and Abe et al. (Bioconjugate Chem., 2008, vol. 19, pages 327-333).
With regard to claim 1, Jou et al. teach a method of determining the presence of a target nucleic acid in a sample (“system described herein provides a simple, rapid method for screening for … possible mutations …”, page 90, 2nd column, bottom paragraph), the method comprising the steps depicted in the below figure (reproduced from Figure 1):

    PNG
    media_image1.png
    370
    937
    media_image1.png
    Greyscale
As seen, the method comprises the steps of providing a reaction mixture comprising at least one set of reactive probes (see the “probe set” above) comprising a plurality of first probes comprising a first nucleic acid region that is complementary to the first part of the target nucleic acid sequence and a plurality of second probes comprising a second nucleic acid sequence that is complementary to a second, different part of the target nucleic acid sequence, wherein the first and the second parts of the target nucleic acid sequence are separated by 10 nucleotides or less (see probes are adjacent to each other, i.e., 0 nucleotides; also, “a gap of 1 or 2 bases is left in the region corresponding to the ends of the adjacent probes”, page 86, 2nd column),
wherein the presence of the target nucleic acid in the sample the first probe and second probe anneal to the first and second parts of the target nucleic acid sequence and ligate together through a ligation reaction between the first and second probes (see above); and
detecting the ligated product by capturing and visualizing the ligated product on an immunochromatographic test strip (“multiplex GLCR products were diluted … strips were chromatographed with 42l of the product-conjugate mixture … visual results were then scored and recorded” (page 89, 1st column, 1st and 2nd paragraph), 
wherein the detection of the ligated product indicates the presence of the target nucleic acid in sample.
With regard to claim 6, the test strip was chromatographed for 5 minutes (“strips were chromatographed with 42 l of the product-conjugate mixture for 5 minutes”, page 89, 1st column, 2nd paragraph).
With regard to claim 7, the target nucleic acids are not amplified prior to the annealing of the ligation probes (see page 88, Figure 1; the GLCR amplification does not refer to the amplification of the target nucleic acid, but ligation chain reaction; see “[o]ne reaction mix amplifies exons 17, 19, 45, 48, and 51 and others … Reactions in a 45-l volume contained 250-ng DNA sample … and probe sets (Table 1)”, page 87, 2nd column, bottom paragraph).
With regard to claims 8 and 30, the sample is peripheral blood (“DNA samples … were purified from peripheral blood …”, page 87, 1st column, DNA Samples).
With regard to claim 9, the method comprises contacting the sample with one or more additional probe sets, each additional set of probes being configured to ligated in the presence of a different target nucleic acid sequence (“[e]ach GLCR probe set consists of four oligonucleotides … Each oligo is numbered 1-4 according to its position on the target sequence”, page 87, 1st column, bottom paragraph; see also Table 1 on page 89).
With regard to claim 19, the first probe comprises a biotin which is considered a reporter as it binds to blue latex particles (see page 88, bottom paragraph; and Figure 1).
With regard to claim 20, the reporter is configured for detection (see above).
With regard to claim 21, the reporter is a biotin (see above).
With regard to claim 29, the target is DNA (see above).
Jou et al. do not perform the ligation of the adjacent probes via chemical ligation.
Consequently, Jou et al. do not teach that the two probes comprise chemical moieties which are able to become ligated via a chemical reaction, wherein the chemical moiety pairing are those listed in claims 1 and 22-24.
While Jou et al. teach ligation being performed in a reaction temperature of 55oC, the artisans do not teach that the ligation is a chemical ligation (claim 5).
As discussed above, Jou et al. teach that their probes assay for mutation that are known to result in Duchenne muscular dystrophy, but do not teach that their method is used to assay target nucleic acid from bacterium fungus, virus, or parasite (claim 25), a particular virus being selected form those recited in claim 26, a particular bacterium being MRSA (claim 27), or a particular parasite being selected from those recited in claim 28.
Maruyama et al. teach a method of performing chemical ligation of oligonucleotides, wherein the artisans teach that two oligonucleotides with each respective adjacent ends modified with chemical moieties can be chemically ligated:
“[c]hemical ligation enables covalent bond formation between two oligonucleotide (ON) strands …” (page 7042, 1st column)

“ON-templated reactions without using any extra reagents were developed … These types of reactions are especially suitable for chemical ligation in biological contexts such  as in cells … chemistry requires a pair of reactive groups that are stable in aqueous media.  Among them, the phosphorothioate (PS) group, which has a strong nucleophilicity, has been utilized in nucleophilic substitution reactions with electrophilic groups like haloacetyl, tosyl, iodo, and dabsylated leaving group … benefits of PS chemistry include the fact that both chemical and enzymatic syntheses can introduce the PS group at the terminal end of the ON and the ligation reaction yields a product that is similar in structure to the natural ON” (page 7042, 2nd column)

	Maruyama et al. teach that chemical ligation of oligonucleotides can be achieved by a reaction between EPT group (electrophilic phosphorothioester) through the treatment with 1-fluoro-2,4-dinitrobenze (DNFB) and amino group on the ON strand, resulting in the formation of a phophoramidate (PN) bond:
“We thought the nucleophilic PS group is transformed into the electrophilic phosphorothioester (EPT) group through treatment with DNFB … we describe a new method for chemical ligation of ONs, where the reaction between the EPT group and an amino group on the ON strand results in the formation of a phosphoramidate (PN) bond.” (page 7042, 2nd column, bottom paragraph)

	Specifically, the artisans utilize one oligonucleotide comprising a PS group at its 3’ end and an NH2 group at its 5’ end (see Figure 2A, also, “DNA-templated reaction between 3’-EPT DNA and 5’-amino DNA … was carried out.”, page 7045, 1st column, 1st paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jou et al. with the teachings of Maruyama et al. and Abe et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Jou et al. already teach a method of detecting the presence of target nucleic acid sequences via ligation mediated reaction between two probes, wherein the ligated products are detected on an immunochromatographic test strip.
	While the artisans do not teach that the ligation made between the two probes were mediated via chemical means, one of ordinary skill in the art would have been motivated to employ the chemical ligation means as taught by Maruyama et al. which is capable of producing ligation between oligonucleotides with chemical moieties PN and NH-2 (see above).
	In addition, Maruyama et al. explicitly teach that their method is based on the rational of a chemical ligation which could be generally formed between nucleophilic and electrophilic group (see above).
	Therefore, in addition to the explicit teachings of a successful ligation forming between two oligonucleotides having a PS and NH-2 modification at their adjacent-ligating ends, consideration of other chemical moieties based on a nucleophilic and electrophilic characteristic would have been a conclusion made by an ordinarily skilled artisan as producing a predictable outcome, as stated by the Supreme Court.
	In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	In addition, Abe et al. explicitly teach that the “turnover” rate which allows the ligated probes to separate from the target nucleic acid and allow for the new, un-ligated probes to anneal (and ligate), resulting in multiple ligated products, is best produced when the denaturation step of 55oC is used:
“DNA templates have been observed in some cases to facilitate the ligation of multiple equivalents of ligating strands, by dissociation of the ligated products followed by the binding and ligation of a new pair of ligating strands … This turnover is commonly inhibited when the binding of the product to the template is favored over the binding of the unligated strands to the template … overcome this product inhibition, thermal cycling conditions were used for the ligase-enzyme mediated ligation to achieve multiple turnovers” (page 330, 1st column, bottom paragraph to 2nd column, 1st paragraph)

“To determine the optimal cycling conditions, ligation reactions on the DNA target … were performed in the temperature range from 15 to 55oC … Therefore, we used a temperature of 55oC for the denaturation step …” (page 330, 2nd column, bottom paragraph to page 331, 1st column, 1st paragraph)

	Therefore, one of ordinary skill in the art would have first recognized that that the temperature of 55oC should be employed in a chemical ligation reaction when combining the teachings of Jou et al., Maruyama et al., and Abe et al., which meets the presently claimed incubation condition, but also would have recognized that this temperature is a result-effective variable which directly affects the outcome of the amount of the ligated products in the assay of Jou et al.
	To this end, MPEP 2144.05(II)(B) state:
“The Supreme Court has clarified that an ‘obvious to try’ line of reasoning may properly support an obviousness rejection.  In In re Antonie, 559, F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation …”

	Lastly, with regard to the use of the method for detecting conditions, or rendering a diagnosis by assaying for target nucleic acids of pathogens, such as parasites, virus, or bacterium, including HIV, MRSA, or P. falciparum, one of ordinary skill in the art would have been motivated to apply the teachings produced by the combination of Jou et al., Maruyama et al., and Abe et al. to assay for these target sequences for the purpose of rendering a diagnosis of a condition, which Jou et al. already explicitly teach (detecting mutations indicative of muscular dystrophy), or rendering a diagnosis of infection by prior art known parasites, bacteria or viruses whose sequences are already well characterized in publicly available databases before the effective filing date of the claimed invention.
This position is taken as official notice.
MPEP 2144.03 states:
“The applicant should be presented with the explicit basis on which the examiner regards the matter as subject to official notice so as to adequately traverse the rejection in the next reply after the Office action in which the common knowledge statement was made.  C. If Applicant Challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence”  (MPEP 2144.03)

“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. (MPEP 2144.03)

“If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final. If the newly cited reference is added for reasons other than to support the prior common knowledge statement and a new ground of rejection is introduced by the examiner that is not necessitated by applicant’s amendment of the claims, the rejection may not be made final. See MPEP § 706.07(a) (MPEP 2144.03)

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 1, 2, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Terbrueggen (US 2008/0124810 A1, published May 29, 2008; IDS ref) in view of Jou et al. (Human Mutation, 1995, vol. 5, pages 86-93) and Maruyama et al. (Nucleic Acids Research, 2017, vol. 45, no. 12, pages 7042-7048).
	With regard to claims 1 and 2, Terbrueggen teaches a method of detecting a target nucleic acid, wherein a first and a second probe, each comprising a complementary sequence to a first and a second portion found on the target nucleic acid is contacted with said target nucleic acid, wherein subsequent to their ligation, the two probes are ligated (“invention comprise methods comprising providing a ligating substrate comprising a target sequence comprising at least a first target domain and a second target domain, and a first and second ligation probe … first ligation probe comprises a first probe domain substantially complementary to the first target domain and a 5’ ligation moiety … second ligation probe comprises a second probe domain substantially complementary to the second target domain and a 3’ ligating moiety”, section [0019]; “presence of the target(s) of interest can be determined by measuring the presence or amount of ligated oligonucleotide product”, section [0036]).
	Graphically represented, the artisan teaches the below method:

    PNG
    media_image2.png
    393
    1003
    media_image2.png
    Greyscale





	The artisan also explicitly states that the ligation of the two probes are performed via chemical ligation (“chemically reactive group on the 5’ end of the upstream oligonucleotide probe (Probe 1) reacts with a chemically reactive group on the 3’ end of the downstream oligonucleotide probe (probe 2) and forms a ligated oligonucleotide”, section [0020]), wherein the separation between the two probes are at least one nucleotide in length (see claim 1(iii)(2)).
	The artisan also teaches that the chemical ligation is performed in the presence of an activator that effects ligation (“[a]ternatively, ‘activating’ agents or external stimuli can be used to promote the chemical ligation reaction”, section [0067]).
	With regard to claims 10, 11 and 16, the artisan teaches an alternative embodiment, wherein the first or the second probe comprises a primer sequence (“one or more of the ligation probes comprise a primer sequence …”, section [0116]; “using several priming sequences and primers, a first ligation product can serve as a template for additional ligation products … primer sequences may serve as priming sites for PCR reactions, which can be used to amplify the ligation products”, section [0117]; see also Figure 2B and 2C).
	With regard to claim 17, while the artisan does not explicitly teach that their assay is TARA-L-PCR, the embodiment drawn to the one or more probes comprising a primer binding sequence for PCR amplification of the ligated construct results in the Template Assisted Rapid Assay-Ligation-PCR.
Terbrueggen does not teach that the two probes comprise chemical moieties which are able to become ligated via a chemical reaction, wherein the chemical moiety pairing are those listed in claim 1.
	While Terbrueggen explicitly teaches the detection of the ligated products on a solid support (see section [0120], [0121], and [0153]), the artisan does not teach all possible solid support format by which the ligated products could be detected and consequently, does not teach that the products are detected on an immunochromatographic test strip.
	While Terbrueggen explicitly teaches that the probes comprise a primer binding site for amplifying the ligated products prior to their detection, does not explicitly state that universal primer site is provided (claim 12), or that the probes further comprises a barcode sequence (claim 13), or that the probes comprises a label at their 5’ end (claim 14), such as FAM, Biotin (claim 15).
	Jou et al. teach a similar method of detecting the presence of a target nucleic acid in a sample by use of two probe ligation method (“system described herein provides a simple, rapid method for screening for … possible mutations …”, page 90, 2nd column, bottom paragraph), the method comprising the steps depicted in the below figure (reproduced from Figure 1):

    PNG
    media_image1.png
    370
    937
    media_image1.png
    Greyscale
As seen, the method comprises the steps of providing a reaction mixture comprising at least one set of reactive probes (see the “probe set” above) comprising a plurality of first probes comprising a first nucleic acid region that is complementary to the first part of the target nucleic acid sequence and a plurality of second probes comprising a second nucleic acid sequence that is complementary to a second, different part of the target nucleic acid sequence, wherein the first and the second parts of the target nucleic acid sequence are separated by 10 nucleotides or less (see probes are adjacent to each other, i.e., 0 nucleotides; also, “a gap of 1 or 2 bases is left in the region corresponding to the ends of the adjacent probes”, page 86, 2nd column),
wherein the presence of the target nucleic acid in the sample the first probe and second probe anneal to the first and second parts of the target nucleic acid sequence and ligate together through a ligation reaction between the first and second probes (see above); and
detecting the ligated product by capturing and visualizing the ligated product on an immunochromatographic test strip (“multiplex GLCR products were diluted … strips were chromatographed with 42l of the product-conjugate mixture … visual results were then scored and recorded” (page 89, 1st column, 1st and 2nd paragraph), 
wherein the detection of the ligated product indicates the presence of the target nucleic acid in sample.
The probes comprise a biotin at the terminus of the probe (claims 14 and 15).
Maruyama et al. teach a method of performing chemical ligation of oligonucleotides, wherein the artisans teach that two oligonucleotides with each respective adjacent ends modified with chemical moieties can be chemically ligated:
“[c]hemical ligation enables covalent bond formation between two oligonucleotide (ON) strands …” (page 7042, 1st column)

“ON-templated reactions without using any extra reagents were developed … These types of reactions are especially suitable for chemical ligation in biological contexts such  as in cells … chemistry requires a pair of reactive groups that are stable in aqueous media.  Among them, the phosphorothioate (PS) group, which has a strong nucleophilicity, has been utilized in nucleophilic substitution reactions with electrophilic groups like haloacetyl, tosyl, iodo, and dabsylated leaving group … benefits of PS chemistry include the fact that both chemical and enzymatic syntheses can introduce the PS group at the terminal end of the ON and the ligation reaction yields a product that is similar in structure to the natural ON” (page 7042, 2nd column)

	Maruyama et al. teach that chemical ligation of oligonucleotides can be achieved by a reaction between EPT group (electrophilic phosphorothioester) through the treatment with 1-fluoro-2,4-dinitrobenze (DNFB) and amino group on the ON strand, resulting in the formation of a phophoramidate (PN) bond:
“We thought the nucleophilic PS group is transformed into the electrophilic phosphorothioester (EPT) group through treatment with DNFB … we describe a new method for chemical ligation of ONs, where the reaction between the EPT group and an amino group on the ON strand results in the formation of a phosphoramidate (PN) bond.” (page 7042, 2nd column, bottom paragraph)

	Specifically, the artisans utilize one oligonucleotide comprising a PS group at its 3’ end and an NH2 group at its 5’ end (see Figure 2A, also, “DNA-templated reaction between 3’-EPT DNA and 5’-amino DNA … was carried out.”, page 7045, 1st column, 1st paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date the claimed invention to combine the teachings of Terbrueggen, Jou et al., and Maruyama et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
While Terbrueggen did not explicitly teach that the ligation product could be detected on an immunochromatographic test strip, the artisan explicitly suggested that the ligation product could be detected on a solid substrate.  Given that the ligation products produced from the method of Jou et al. would demonstrated as being detectable on a solid substrate in the form of a immunochromatographic test strip, one of ordinary skill in the art would have also been motivated to combine the teachings of Jou et al., thereby allowing the detection method to be accomplished in an efficient way without the need for equipment such as FACS or array reader as suggested by Terbrueggen.
With regard to the addition of universal primer sequences to the first and second probes, and a barcode sequence, such would have been an obvious addition in view of the state of the art before the effective filing date of the claimed invention, wherein universal primer sequences would have allowed amplification of multiple ligated products, while the use of barcode distinguishing which of the ligated products are from which source or sample.
Since Terbrueggen already taught that one or more of the ligation probes could have additional functionalities (“including, but not limited to, promoter and primer sequences …”, section [0113]) with explicit teachings of adding primer sequences and anchor sequences, one of ordinary skill in the art would have had a reasonable expectation of success at adding universal primer sequences and barcode sequences (a form of a barcode) to the first and second probes.
As discussed above, Jou et al. already teach a method of detecting the presence of target nucleic acid sequences via ligation mediated reaction between two probes, wherein the ligated products are detected on an immunochromatographic test strip.
	Lastly, while the artisans do not teach that the ligation made between the two probes were mediated via chemical means recited in claims 1 and 24, one of ordinary skill in the art would have been motivated to employ the chemical ligation means as taught by Maruyama et al. which is capable of producing ligation between oligonucleotides with chemical moieties PN and NH-2 (see above).
	In addition, Maruyama et al. explicitly teach that their method is based on the rational of a chemical ligation which could be generally formed between nucleophilic and electrophilic group (see above).
	Therefore, in addition to the explicit teachings of a successful ligation forming between two oligonucleotides having a PS and NH-2 modification at their adjacent-ligating ends, consideration of other chemical moieties based on a nucleophilic and electrophilic characteristic would have been a conclusion made by an ordinarily skilled artisan as producing a predictable outcome, as stated by the Supreme Court.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Terbrueggen (US 2008/0124810 A1, published May 29, 2008; IDS ref) in view of Jou et al. (Human Mutation, 1995, vol. 5, pages 86-93) and Maruyama et al. (Nucleic Acids Research 2017, vol. 45, no. 12, pages 7042-7048) as applied to claims 1, 2, and 10-17 above, and further in view of Daher et al. (Clinical Chemistry, 2016, vol. 62, no. 7, pages 947-958).
While Terbrueggen explicitly teaches that the one of more of the ligation probes could have additional functionalities for amplifying the ligated products, “including, but not limited to, promoter and primer sequences …” (section [0113]), the artisan does not list all possible types of amplification reactions, and therefore, are not configured to perform LAMP or RPA (claim 18).
	Daher et al. teach RPA reaction which removes the need for heat denaturation step required in PCR reaction (see page 947, 2nd column, bottom paragraph; also Figure 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date the claimed invention to combine the teachings of Terbrueggen, Jou et al., and Maruyama et al. with the teachings of Daher et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
	While Terbrueggen did not explicitly teach all prior art known means of amplifying the ligated products prior to the detection, the artisan explicitly motivated the one of ordinary skill in the art to amplify the ligated products nevertheless, as well as providing an explicit suggestion to use PCR.
	Given that RPA operates the same way as PCR except that the denaturation of the double-stranded template is mediated by a recombinase protein, said one of ordinary skill in the art would have recognized that the amplification of the ligation products of Terbrueggen by RPA would have also yielded the same outcome, that is, amplification of the ligation product.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant’s arguments with respect to the previous rejections of record have been considered but are moot in view of the present new grounds of rejection based on a new reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 5, 2022
/YJK/